The defendants’ motions for a review of the order of the trial court, dated June 9, 1977, terminating the stay of execution in the appeal from the Superior Court in New Haven County are granted and the relief sought therein is denied by the court.
The defendants’ motions for a review of the denial by the trial court, dated July 12, 1977, for rectification of the appeal from the Superior Court in New Haven County are granted and the relief sought therein is denied by the court.
The defendants’ “Motions to Strike the Plaintiff’s Additional Evidence in Reply to Defendants’ Motion for Review of Decision Concerning Rectification of Appeal” from the Superior Court in New Haven County are denied by the court.